Case 0:18-cv-61047-UU Document 42-2 Entered on FLSD Docket 03/11/2019 Page 1 of 11



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       FT. LAUDERDALE DIVISION

                          CASE NO.: 18-61047-CIV-UNGARO/O’SULLIVAN

     UNITED STATES OF AMERICA,

                       Plaintiff,

                              v.

     US STEM CELL CLINIC, LLC, a Florida
     limited liability company,
     US STEM CELL, INC., a Florida profit
     corporation, and
     KRISTIN C. COMELLA and
     THEODORE GRADEL, individuals,

                       Defendants.

                        PROPOSED ORDER OF PERMANENT INJUNCTION

             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:
             1.   This Court has jurisdiction over the subject matter this action under 21 U.S.C.
   § 332 and 28 U.S.C. §§ 1331, 1337, and 1345, and personal jurisdiction over all parties. Venue
   in this district is proper under 28 U.S.C. §§ 1391(b) and (c).
             2.   The Complaint for Permanent Injunction states a cause of action against US Stem
   Cell Clinic, LLC, a Florida limited liability company; US Stem Cell, Inc., a Florida profit
   corporation; and individuals Kristin C. Comella and Theodore Gradel (collectively,
   “Defendants”) under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301, et seq. (the
   “Act”).
             3.   For purposes of this Order of Permanent Injunction (“Order”), the following
   definitions shall apply:
                  A.        “CGMP” shall collectively refer to current good manufacturing practice,
   as set forth in 21 U.S.C. § 351(a)(2)(B) and 21 C.F.R. Parts 210-211, the standards applicable to
   biological products in 21 C.F.R. Parts 600-680, and the requirements for human cells, tissues,
   and cellular and tissue-based products in 21 C.F.R. Part 1271;
Case 0:18-cv-61047-UU Document 42-2 Entered on FLSD Docket 03/11/2019 Page 2 of 11



                  B.      “Drug” shall have the meaning given the term in 21 U.S.C. § 321(g)(1)
   and shall include any HCT/P, as defined below, that does not meet all of the criteria in 21 C.F.R.
   § 1271.10(a), and the exception in 21 C.F.R. § 1271.15(b) does not apply;
                  C.      “Defendants’ facility” shall refer to the facilities located at 12651 West
   Sunrise Blvd., Suite 704, Sunrise, Florida 33323, and 13794 NW 4th Street, Suite 212, Sunrise,
   Florida 33325, and any other location(s) at which one or more Defendants, now or in the future,
   manufacture, process, pack, repack, label, hold, and/or distribute the SVF product, as defined in
   subparagraph E below, any other drug, or any HCT/P;
                  D.      “HCT/P” shall refer to human cell, tissue, or cellular or tissue-based
   product, as defined in 21 C.F.R. § 1271.3(d); and
                  E.      The “SVF product” shall refer to any and all products that Defendants
   prepare or cause to be prepared that contain Stromal Vascular Fraction (“SVF”) obtained or
   derived from adipose tissue.
          4.      The SVF product does not meet all of the criteria in 21 C.F.R. § 1271.10(a), and
   no exception in 21 C.F.R. § 1271.15 applies. The SVF product is a drug within the meaning of
   21 U.S.C. § 321(g)(1).
          5.      Defendants violate the Act, 21 U.S.C. § 331(k), by causing articles of drug to
   become adulterated within the meaning of 21 U.S.C. § 351(a)(2)(B), and misbranded within the
   meaning of 21 U.S.C. § 352(f)(1) while such drugs, or one or more of their components, are held
   for sale after shipment in interstate commerce.
          6.      Upon entry of this Order, Defendants, and each and all of their directors, officers,
   agents, employees, representatives, successors, assigns, attorneys, and any and all persons in
   active concert or participation with any of them (including individuals, directors, corporations,
   subsidiaries, affiliates, and partnerships), who have received actual notice of this Order by
   personal service or otherwise, are hereby permanently restrained and enjoined under 21 U.S.C.
   § 332(a) and the inherent equitable authority of this Court, from directly or indirectly doing or
   causing to be done any act that:
                  A.      Violates 21 U.S.C. § 331(k) by causing any article of drug to become
   adulterated within the meaning of 21 U.S.C. § 351(a)(2)(B) or to become misbranded within the
   meaning of 21 U.S.C. § 352(f)(1), while such article is held for sale after shipment of one or
   more of its components in interstate commerce; and/or

                                                     2
Case 0:18-cv-61047-UU Document 42-2 Entered on FLSD Docket 03/11/2019 Page 3 of 11



                  B.       Results in the failure to implement and continuously maintain the
   requirements of this Order.
          7.      Upon entry of this Order, Defendants and each and all of their directors, officers,
   agents, employees, representatives, successors, assigns, attorneys, and any and all persons in
   active concert or participation with any of them, who have received actual notice of this Order by
   personal service or otherwise, are permanently restrained and enjoined under 21 U.S.C. § 332(a)
   and the inherent equitable authority of this Court from directly or indirectly receiving,
   manufacturing, processing, packing, repacking, labeling, and/or distributing the SVF product or
   any other drug, unless and until:
                  A.       Defendants’ methods, facilities, and controls used to manufacture, process,
   pack, repack, label, hold, and distribute such products are established, operated, and administered
   in conformity with CGMP to FDA’s satisfaction;
                  B.       Defendants retain, at Defendants’ expense, an independent person or
   persons (the “Expert”), without personal or financial ties (other than the consulting agreement
   between the parties) to Defendants or their immediate families, who by reason of background,
   experience, education, and training, is qualified to inspect Defendants’ facility to determine
   whether their methods, facilities, and controls are established, operated, and administered in
   conformity with CGMP and to evaluate the labeling of the SVF product and any other drugs
   manufactured, processed, packed, repacked, labeled, and/or distributed by Defendants to
   determine whether they are in compliance with 21 U.S.C. § 352(f). Defendants shall notify FDA
   in writing of the identity of the Expert within ten (10) days of retaining such Expert;
                  C.       The Expert performs a comprehensive inspection of Defendants’ facility
   and the methods and controls used to manufacture, process, pack, repack, label, hold, and
   distribute such products to determine whether such facilities, methods, and controls are, at a
   minimum, in conformity with CGMP, and to determine whether the labeling of the SVF product
   and any other drugs manufactured, processed, packed, repacked, labeled, and/or distributed by
   Defendants is in compliance with 21 U.S.C. § 352(f);
                  D.       The Expert certifies to FDA that:
                           (1)    The Expert has inspected Defendants’ facility, methods, controls,
   and product labeling;



                                                    3
Case 0:18-cv-61047-UU Document 42-2 Entered on FLSD Docket 03/11/2019 Page 4 of 11



                          (2)     All deviations from CGMP brought to Defendants’ attention by
   FDA, the Expert, or any other source have been corrected;
                          (3)     For the SVF product and any other drugs manufactured, processed,
   packed, repacked, labeled, and/or distributed by Defendants, Defendants have an approved new
   drug application, or investigational new drug application (“IND”) in effect submitted pursuant to
   21 U.S.C. §§ 355(b) or (i) respectively, or have obtained an approved biologics license
   application; and
                          (4)     Defendants’ facility, methods, and controls are in compliance with
   CGMP and the labeling of the SVF product and any other drugs manufactured, processed,
   packed, repacked, labeled, and/or distributed by Defendants is in compliance with 21 U.S.C.
   § 352(f). As part of this certification, the Expert shall include a detailed and complete report of
   the results of the Expert’s inspections. The Expert shall submit his/her report(s) to FDA at the
   addresses specified in paragraph 24.
                  E.      Defendants ensure that the labeling for the SVF product and any other
   drugs that they manufacture, process, pack, repack, label, and/or distribute bear adequate
   directions for use within the meaning of 21 U.S.C. § 352(f)(1) and all applicable regulations, or
   are in full compliance with a regulatory exemption to 21 U.S.C. § 352(f)(1) in 21 C.F.R. Part 201
   Subpart D;
                  F.      Defendants report to FDA in writing the actions they have taken to:
                          (1)     Correct the CGMP deviations brought to Defendants’ attention by
   FDA, the Expert, and any other source;
                          (2)     Ensure that the methods used in, and the facilities and controls
   used for, receiving, manufacturing, processing, packing, repacking, labeling, holding, and
   distributing the SVF product and any other drug are operated and will be continuously
   administered in conformity with CGMP; and
                          (3)     Ensure that the SVF product and any other drug that Defendants
   manufacture, process, pack, repack, label, and/or distribute are not misbranded within the
   meaning of 21 U.S.C. § 352(f)(1);
                  G.      FDA representatives inspect Defendants’ facility to determine whether the
   requirements of this Order have been met, and whether Defendants’ facility is otherwise operated



                                                    4
Case 0:18-cv-61047-UU Document 42-2 Entered on FLSD Docket 03/11/2019 Page 5 of 11



   in conformity with CGMP and any drugs that they manufacture, process, pack, repack, label,
   and/or distribute are labeled in conformity with 21 U.S.C. § 352(f)(1); and
                  H.      FDA notifies Defendants in writing that Defendants appear to be in
   compliance with the requirements set forth in paragraphs 7.A-F.
          8.      After Defendants have complied with paragraphs 7.A-F., and FDA has notified
   them pursuant to paragraph 7.H, Defendants shall retain an independent person or persons who
   shall meet the criteria described in paragraph 7.B (hereafter, the “Auditor”) to conduct audit
   inspections of Defendants’ facility to determine whether Defendants are in compliance with this
   Order, the Act, and its implementing regulations, including whether Defendants’ facility is
   operated in conformity with CGMP and whether any drugs that Defendants manufacture,
   process, pack, repack, label, and/or distribute are labeled in conformity with 21 U.S.C.
   § 352(f)(1). The Auditor shall conduct such audit inspections at least once every six (6) months,
   for a period of no less than two (2) years, and then at least once every twelve (12) months
   thereafter. If Defendants choose, the Auditor may be the same person or persons retained as the
   Expert in paragraph 7.B.
                  A.      At the conclusion of each audit inspection, the Auditor shall prepare a
   detailed written audit report (“audit report”) analyzing whether Defendants are in compliance
   with this Order, the Act, and its implementing regulations, including whether Defendants’
   facility is operated in conformity with CGMP and whether any drugs that Defendants
   manufacture, process, pack, repack, label, and/or distribute are labeled in conformity with 21
   U.S.C. § 352(f)(1), and identifying any deviations (“audit report observations”). As a part of
   every audit report, except the first audit report, the Auditor shall assess the adequacy of
   corrective actions taken by Defendants to correct all previous audit report observations. The
   audit reports shall be delivered contemporaneously to Defendants and FDA by courier service or
   overnight delivery service, no later than ten (10) business days after the date the audit
   inspection(s) is completed. In addition, Defendants shall maintain the audit reports in separate
   files at Defendants’ facility and shall promptly make the audit reports available to FDA upon
   request.
                  B.      If an audit report contains any observations indicating that Defendants are
   not in compliance with this Order, the Act, and/or its implementing regulations, Defendants
   shall, within fifteen (15) calendar days after receiving the audit report, correct those

                                                     5
Case 0:18-cv-61047-UU Document 42-2 Entered on FLSD Docket 03/11/2019 Page 6 of 11



   observations, unless FDA notifies Defendants that a shorter time period is necessary. If, after
   receiving the audit report, Defendants believe that correction of the deviations will take longer
   than fifteen (15) calendar days, Defendants shall, within five (5) calendar days after receiving the
   audit report, submit to FDA in writing a proposed schedule for completing corrections
   (“correction schedule”). The correction schedule must be reviewed and approved by FDA in
   writing prior to implementation by Defendants. In no circumstance shall FDA’s silence be
   construed as a substitute for written approval. Defendants shall complete all corrections
   according to the approved correction schedule. Within thirty (30) calendar days after Defendants
   receive an audit report, unless FDA notifies Defendants that a shorter time period is necessary, or
   within the time period provided in a correction schedule approved by FDA, the Auditor shall
   review the actions taken by Defendants to correct the audit report observations. Within five (5)
   business days after beginning that review, the Auditor shall report in writing to FDA whether
   each of the audit report observations has been corrected and, if not, which audit report
   observations remain uncorrected.
          9.      If Defendants manufacture, process, pack, repack, label, and/or distribute any
   HCT/P that meets all of the criteria in 21 C.F.R. § 1271.10(a), Defendants shall continuously
   ensure that the HCT/P and Defendants’ facility comply with all of the requirements in Part 1271.
          10.     Within fifteen (15) calendar days after the entry of this Order, Defendants, under
   FDA’s supervision, shall destroy any and all unapproved, adulterated, and/or misbranded drugs
   that are in Defendants’ possession, custody, or control. Defendants shall bear the costs of
   destruction and the costs of FDA’s supervision. Defendants shall not dispose of any drugs in a
   manner contrary to the provisions of the Act, any other federal law, or the laws of any state or
   territory, as defined in the Act, in which the drugs are disposed.
          11.     If, at any time after entry of this Order, FDA determines, based on the results of
   an inspection, analyses of samples, a report or data prepared or submitted by Defendants or the
   Expert or Auditor pursuant to this Order, or any other information, that Defendants have failed to
   comply with any provision of this Order, or have violated the Act and/or applicable regulations,
   and/or that additional corrective actions are necessary to achieve compliance with this Order, the
   Act, and/or applicable regulations, FDA may, as and when it deems necessary, direct Defendants
   in writing to take appropriate actions. Such actions may include, but are not limited to, the
   following:

                                                    6
Case 0:18-cv-61047-UU Document 42-2 Entered on FLSD Docket 03/11/2019 Page 7 of 11



                   A.     Cease receiving, manufacturing, processing, packing, repacking, labeling,
   and/or distributing the SVF product, any other drugs, and HCT/Ps (as defined in 21 C.F.R.
   § 1271.3(d));
                   B.     Recall, at Defendants’ sole expense, any products that are adulterated or
   misbranded or are otherwise in violation of this Order, the Act, or applicable regulations; and/or
                   C.     Take any other corrective action(s) as FDA, in its discretion, deems
   necessary to bring Defendants and their products into compliance with this Order, the Act, or
   applicable regulations.
          This remedy shall be separate and apart from, and in addition to, any other remedy
   available to the United States under this Order or under the law.
          12.      Any cessation of operations or other action described in paragraph 11 shall
   continue until Defendants receive written notification from FDA that Defendants appear to be in
   compliance with this Order, the Act, and its implementing regulations, and that Defendants may
   resume operations. Upon Defendants’ written request to resume operations, FDA will determine
   whether Defendants appear to be in such compliance, and, if so, issue to Defendants a written
   notification permitting, as appropriate, resumption of operations. In no circumstance shall
   FDA’s silence be construed as a substitute for written notification. The costs of FDA
   inspections, sampling, testing, travel time, and subsistence expenses to implement the remedies
   set forth in this paragraph and paragraph 11, including the cost of travel incurred by specialized
   investigatory and expert personnel, shall be borne by Defendants at the rates specified in
   paragraph 14.
          13.      Representatives of FDA shall be permitted, without prior notice and as and when
   FDA deems necessary, to inspect Defendants’ places of business and take any other measures
   necessary to monitor and ensure continuing compliance with this Order. During inspections,
   FDA representatives shall be permitted to: have immediate access to buildings, equipment, in-
   process or unfinished and finished materials, containers, packaging material, labeling, and other
   promotional material therein; take photographs and make video recordings; take samples of
   Defendants’ in-process or unfinished and finished materials, containers, packaging material,
   labeling, and other promotional material; and examine and copy all records relating to the
   receipt, manufacture, processing, packing, repacking, labeling, holding, and distribution of any
   and all SVF product, drugs, HCT/Ps, and their components. The inspections shall be permitted

                                                    7
Case 0:18-cv-61047-UU Document 42-2 Entered on FLSD Docket 03/11/2019 Page 8 of 11



   upon presentation of a copy of this Order and appropriate credentials. The inspection authority
   granted by this Order is separate from, and in addition to, the authority to make inspections under
   the Act, 21 U.S.C. § 374.
          14.     Defendants shall reimburse FDA for the costs of all FDA inspections,
   investigations, supervision, reviews, examinations, and analyses specified in this Order or that
   FDA deems necessary to evaluate Defendants’ compliance with this Order, including the travel
   incurred by specialized investigatory and expert personnel. The costs of such inspections shall
   be borne by Defendants at the prevailing rates in effect at the time the costs are incurred. As of
   February 2019, these rates were: $95.39 per hour and fraction thereof per representative for
   inspection work; $114.33 per hour or fraction thereof per representative for analytical or review
   work; $0.58 per mile for travel expenses by automobile; government rate or the equivalent for
   travel by air or other means; and the published government per diem rate or the equivalent for
   the areas in which the inspections are performed per-day, per-representative for subsistence
   expenses, where necessary. In the event that the standard rates applicable to FDA supervision of
   court-ordered compliance are modified, these rates shall be increased or decreased without
   further order of the Court.
          15.     This Order does not apply to drugs that are both (A) the subject of an application
   approved pursuant to 21 U.S.C. § 355(b) or a biologics license application approved by FDA and
   (B) not manufactured, processed, packed, or labeled by Defendants.
          16.     In the event that any Defendant(s) or Associated Persons, as defined in paragraph
   18, submit an IND, including, but not limited to, an Individual Patient Expanded Access IND,
   Form FDA 3926, and FDA finds such IND does not meet:
                  A.      The requirements in 21 C.F.R. § 312.23; and/or
                  B.      As applicable, the requirements for all expanded access uses in 21 C.F.R.
   § 312.305, or the additional criteria, submission requirements, or safeguards that apply to
   specific types of expanded access, as described in 21 C.F.R. §§ 312.310 through 312.320,
   including, but not limited to, providing with Form FDA 3926, a Letter of Authorization granting
   FDA the right to reference another application or suitable Master File for information to satisfy
   the IND submission requirements, such as a description of the manufacturing facility, chemistry,
   manufacturing and controls information, and pharmacology and toxicology information;



                                                    8
Case 0:18-cv-61047-UU Document 42-2 Entered on FLSD Docket 03/11/2019 Page 9 of 11



   FDA may notify any such Defendant(s) or Associated Persons, in writing, that the IND has not
   been received by FDA, as the term “receives” is used under 21 C.F.R. §§ 312.40(b) and
   312.305(d)(1), and that such IND is not in effect. Absent an IND being in effect, the
   investigational new drug shall not be used in a clinical investigation.
          17.     Defendants shall immediately post a copy of this Order in a common area at
   Defendants’ facility and at any other location at which Defendants conduct business and shall
   ensure that the Order remains posted for as long as the Order remains in effect.
          18.     Within ten (10) calendar days after the entry of this Order, Defendants shall
   provide a copy of this Order, by personal service or registered mail, to each and all of their
   directors, officers, agents, employees, representatives, successors, assigns, attorneys, and any and
   all persons in active concert or participation with any of them (referred to collectively as
   “Associated Persons”). Within thirty (30) calendar days after the date of entry of this Order,
   Defendants shall provide to FDA an affidavit of compliance, signed by a person with personal
   knowledge of the facts, stating the fact and manner of compliance with the provisions of this
   paragraph and identifying the names, addresses, and positions of all persons who have received a
   copy of this Order.
          19.     In the event that any of the Defendants becomes associated with any additional
   Associated Person(s) at any time after entry of this Order, Defendants immediately shall provide
   a copy of this Order, by personal service or certified mail (restricted delivery, return receipt
   requested), to such Associated Person(s). Within thirty (30) calendar days of each time any of
   the Defendants becomes associated with any such additional Associated Person(s), Defendants
   shall provide to FDA an affidavit stating the fact and manner of their compliance with this
   paragraph, identifying the names, addresses, and positions of all Associated Persons who
   received a copy of this Order pursuant to this paragraph, and attaching a copy of the executed
   certified mail return receipts. Within ten (10) calendar days of receiving a request from FDA for
   any information or documentation that FDA deems necessary to evaluate Defendants’
   compliance with this paragraph, Defendants shall provide such information or documentation to
   FDA.
          20.     Defendants shall notify FDA at least fifteen (15) calendar days before any change
   in ownership, character, or name of their businesses, including incorporation, reorganization,
   bankruptcy, assignment, or sale resulting in the emergence of a successor business or

                                                     9
Case 0:18-cv-61047-UU Document 42-2 Entered on FLSD Docket 03/11/2019 Page 10 of 11



   corporation, the creation or dissolution of subsidiaries, or any other change in the corporate
   structure or identity of US Stem Cell Clinic, LLC, or US Stem Cell, Inc., or in the sale or
   assignment of any business assets, such as buildings, equipment, or inventory, that may affect
   obligations arising out of this Order. Defendants shall provide a copy of this Order to any
   potential successor or assign at least fifteen (15) calendar days before any sale or assignment.
   Defendants shall furnish FDA with an affidavit of compliance with this paragraph no later than
   ten (10) calendar days prior to such assignment or change in ownership.
          21.     If Defendants fail to comply with any provision of the Act, its implementing
   regulations, and/or this Order with respect to any of Defendants’ products and/or Defendants’
   facility, including any time frame imposed by this Order, then, on written notice of FDA in this
   proceeding, Defendants shall pay to the United States of America: fifteen thousand dollars
   ($15,000) in liquidated damages for each day such violation continues; an additional sum of
   fifteen thousand dollars ($15,000) in liquidated damages for each violation; and further
   additional sum equal to the retail value of drugs or HCT/Ps that have been received,
   manufactured, processed, packed, repacked, labeled, held, and/or distributed in violation of the
   Act, its implementing regulations, and/or this Order. The remedy in this paragraph shall be in
   addition to any other remedies available to the United States under this Order or the law.
          22.     Defendants shall abide by the decisions of FDA, and FDA’s decisions shall be
   final. All decisions conferred upon FDA in this Order shall be vested in FDA’s discretion and, if
   contested, shall be reviewed by the Court under the arbitrary and capricious standard set forth in
   5 U.S.C. § 706(2)(A). Review by the Court of any FDA decision rendered pursuant to this Order
   shall be based exclusively on the written record before FDA at the time of the decision. No
   discovery shall be taken by either party.
          23.     Should the United States of America bring, and prevail in, a contempt action to
   enforce the terms of this Order, Defendants shall, in addition to other remedies, reimburse the
   United States for its attorneys’ fees (including overhead), travel expenses incurred by attorneys
   and witnesses, court costs, expert witness fees, and investigational and analytical expenses
   incurred in bringing such action.
          24.     All notifications, certifications, reports, correspondence, and other
   communications to FDA required by the terms of this Order shall be marked “Permanent
   Injunction Correspondence” and shall be sent to both the Director, Office of Biological Products

                                                   10
Case 0:18-cv-61047-UU Document 42-2 Entered on FLSD Docket 03/11/2019 Page 11 of 11



   Operations, Office of Regulatory Affairs, Office of Medical Products and Tobacco Operations,
   U.S. Food and Drug Administration, 10903 New Hampshire Avenue, White Oak Building 31,
   Room 3548, Silver Spring, MD 20993, and Director, Office of Compliance and Biologics
   Quality, CBER, 10903 New Hampshire Avenue, White Oak Building 71, Room 5030 HFM-600,
   Silver Spring, MD 20993.
          25.     If any deadline in this Order falls on a weekend or holiday, the deadline is
   continued to the next business day.
          26.     This Court retains jurisdiction of this action and the parties thereto for the purpose
   of enforcing and modifying this Order and for the purpose of granting such additional relief as
   may be necessary or appropriate.
          SO ORDERED:


          Dated this _____ day of _______________, 2019.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE




                                                   11
